CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response file March 1, 2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable over the prior art because Claim 1 sets forth a lens with a first surface defining a cavity, the cavity having an interior bounded by at least one cavity wall that extends between the cavity opening and the cavity bottom, the at least one cavity wall including a first portion that adjoins the cavity opening, the first portion tapering inward from the cavity opening toward an end of the first portion, the at least one cavity wall further including a second portion that adjoins the end of the first portion and tapers outward from the end of the first portion toward the cavity bottom, such that at the end of the first portion, a cross-sectional area of the at least one cavity wall, taken substantially parallel to the cavity bottom, is less than a cross-sectional area of the cavity opening, taken substantially parallel to the cavity bottom, and less than a cross-sectional area of the cavity bottom, taken substantially parallel to the cavity bottom.  This combination of limitations was not shown or suggested by the prior art.
Claims 8-13 are allowable over the prior art because Claim 8 sets forth a lens having a first surface shaped to define a cavity that extends into the lens from a cavity 
Claims 14-20 are allowable over the prior art for the reasons set forth last Office Action dated July 19, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A complete copy of JP 58-60954 is included which shows the figures which were omitted in the copy filed March 1, 2022.  Also included is the English Translation of the Office action for Japanese patent application 2020-164629.  The paper included on the IDS filed March 1, 2022 for this Japanese Office Action was incomplete. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875